Citation Nr: 1424254	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to March 20, 2013, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional pertinent document for these claims.  The Veteran's representative's Appellate Brief is located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand for an addendum opinion prior to any further adjudication of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  In the Board's previous remand, it required that the examiner should address and discuss the Veteran's assertion that his psychiatric medications place him in a "sleep state" for 11 to 12 hours a day.  If possible, the examiner should attempt to reconcile such contentions with indication that the Veteran is also heavily medicated for pain due to nonservice-connected orthopedic and neurological disability.  The examiner did note these symptoms, but stated that it was beyond her scope to discuss how the different medications contribute to the Veteran's "sleep state."  Instead of discussing them, the examiner listed the Veteran's sleep-related symptoms.  On remand, an examiner with the necessary experience and expertise should so opine.  

The Veteran has previously sought VA outpatient treatment.  On remand, updated records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request relevant VA treatment records for the period from December 2012 to the present.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After number 1 has been completed, the March 2013 examination should be given to a VA examiner with the experience and expertise necessary to address and discuss the Veteran's assertion that his psychiatric medications place him in a "sleep state" for 11 to 12 hours a day.  If possible, the examiner should attempt to reconcile such contentions with indication that the Veteran is also heavily medicated for pain due to nonservice-connected orthopedic and neurological disability.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA examiner who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing all indicated development, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

